        Case 2:19-cr-00403-GAM Document 55 Filed 03/05/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                         :
                                                 :
                            v.                   :               CRIMINAL ACTION
                                                 :               No. 19-403
JAMES STROHM                                     :
                                                 :
                                                 :


                                         ORDER


       This 5th day of March, 2021, it is hereby ORDERED that Defendant’s Motion for

Extension of Time to File Notice of Appeal, ECF 48, is DENIED.




                                                   /s/ Gerald Austin McHugh
                                                 United States District Judge




                                             1
